DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 08/06/2020. Claims 1 and 11 are independent claims. Claims 1-20 have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2020 and 02/09/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons of allowance:

The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 11 when taken in the context of the claim as a whole. 
At best the prior art of record, Wang et al. (Pub No. US 2012/0192100 A1) discloses device 10 operating in a docked mode, docked to a peripheral device (external display 1301) comprising window 1302 serving as a first GUI, and desktop/window 1303 serving as a second GUI and window 1302 serves as a GUI representing a first operating system environment (e.g., OS 22), while desktop/window  Khalid et al. (Pub No. US 2010/0299436 A1) discloses generating a computing environment on the remote machine for display on the local machine, the computing environment providing integrated access to both resources provided by the local machine and to resources provided by a second remote machine, (see Para 0251 and Fig. 12B), and Lee et al. (Pub No. US 2015/0065091 A1) discloses a process for a mobile terminal to seamlessly execute an application used to be executed by an external device including a data path can be established with an external device [S310] and if the data path is established, the mobile terminal can obtain application execution information from the external device via the established data path [S320], (see Para 0098-0100 and Fig. 3). 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 11 as a whole. 
Thus, claims 1 and 11 are allowed over the prior arts of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer N. To can be reached at (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/HUGO MOLINA/
Primary Examiner, Art Unit 2143